UNITED STATES DISTRICT COURT ii
FOR THE WESTERN DISTRICT OF N()RTH CAROLINA

3 :04cr152
UNITED STATES OF AMERICA, |:| LED
CHARLOTTE, NC
Plaintiff,
v. APR 2 4 2019
_ us DlsTRlcT couRT
D()UG THOMAS wEsTERN DlsTRlcT 0¢= NC
Defendant.

ORDER OF DISBURSEMENT OF UNCLAIMED FUNDS

This matter is before the Court for purposes of disbursing funds Which have been
remitted to the Unclaimed Funds Account of this court.

Per the “Judgment” [Doc. 10] in this case, the defendant Was to pay First NLC Financial
Services, LLC $94,635.00. From funds paid by defendant to date, $3,025.49 has been
apportioned to be paid to First NLC Financial Services, LLC, and are on deposit With this court’s
Unclaimed Funds Account.

Deborah Menotte, Chapter 7 Trustee has presented the Clerk With a Purchase Agreement
and Assignment of Claims and lnterests document showing that Oak Point Partners, Inc. has
purchased and been assigned all “cash, securities, instruments and other property” that may be
paid or issued to First NLC Financial Services, LLC.

Funds held in a Court’s Unclaimed Funds Account may be claimed at any time from this
fund by an owner, successor, or other claimant that evidences a right to those funds per the
Guide to Judiciary Policy, Volume 13, Chapter lO, Section lOlO.40(b). As the Clerk has
determined that per the finding of the Trustee that Oak Point Partners, Inc. is a successor of these f
funds, the Clerk is directed to disburse the $3,025.49 from the Unclaimed Funds to Oak Partners,
Inc. at the address provided to the Clerk.

 

 

Further, all future payments previously apportioned to First NLC financial Services, LLC
are to be paid to Oak Partners, Inc.

IT IS, THEREFORE, ORDERED that the above amounts be disbursed by the Clerk of
Court.

So Ordered, z "/"%`day of April 2019.

      

F ank D. Whitney, Chief
U.S. District Judge

 

 

 

 

 

